Citation Nr: 0329686	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

The propriety of the initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from September 12, 1996 and 50 percent disabling from June 
28, 2000, exclusive of temporary, total ratings under 
38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1977 to February 1984.  It appears that he had 
earlier active duty service in the United States Army as 
well, but this has not been verified.  The veteran also 
served on active duty in the United States Army Reserves from 
January 1991 to May 1991 and from July 1991 to January 1992.  
This service included tours of duty in the Southwest Asia 
theater of operations during the Persian Gulf War from 
January 1991 to April 1991 and from August 1991 to November 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  At all times since September 12, 1996, the veteran has 
been virtually unable to carry on employment, and has had 
severely impaired social relationships, on account of his 
PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met from September 12, 1996.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002);
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. §§ 
3.159, 4.130, Diagnostic Codes 9411, 9440 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted on 
November 9, 2000, enhanced the rights of persons claiming VA 
benefits to receive certain notice and assistance from VA as 
they prosecute their claims.  The new law is relevant to this 
appeal because the veteran's claim was pending before VA at 
the time that the statute was passed.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); cf. Kuzma v. 
Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003) (VCAA did not apply to a claim that was the 
subject of a Board decision entered before the enactment of 
the VCAA).  

The VCAA requires VA to assist claimants with any evidence 
development that is needed in order to resolve the claim and 
to provide claimants with certain notice concerning the 
status of their claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7010 (Fed. Cir. Sept. 22, 2003).  Recent 
judicial decisions have mandated that VA comply strictly with 
the requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7010 (Fed. Cir. Sept. 22, 
2003).  The Board, when a claim is before it on appeal, 
considers whether any action is required under the VCAA and 
may remand the claim for completion of such action.  In this 
case, the benefit sought on appeal is being granted in full.  
Therefore, no action on the claim remains to be performed 
under the VCAA, and it has not been necessary for the Board 
to determine whether the veteran has been accorded the 
assistance and due process intended by this new law.

ii.  Evaluation of PTSD

Principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155. VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2002).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 38 
C.F.R. § 4.21 (2002).  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
shall be assigned if the disability picture presented 
approximates the criteria for that rating more nearly than 
the criteria for the lower rating.  38 C.F.R. § 4.7 (2002).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  38 
U.S.C.A. § 5107(b).

The disability rating at issue in this case was assigned with 
the grant of service connection for PTSD.  In such 
circumstances, the rating must address all evidence relevant 
to the nature and severity of disability from the effective 
date of service connection and, accordingly, might be 
comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The October 
1999 rating decision in this case granted service connection 
for PTSD from an effective date of September 12, 1996.

Background

The October 1999 rating assigned a 30 percent evaluation for 
PTSD from the September 12, 1996 effective date of service 
connection.  The veteran filed a timely notice of 
disagreement challenging the 30 percent evaluation.  By 
rating decision dated in January 2001, the 30 percent 
evaluation was increased to 50 percent from an effective date 
of June 28, 2000.

In support of his claim for service connection for PTSD, the 
veteran alleged that he had been exposed to traumatic events 
in the course of his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The service medical 
records, including those from his tours of duty in the 
Southwest Asia theater of operations, that have been 
associated with the claims file are devoid of reference to 
psychiatric illness or complaints except in one instance.  A 
July 1975 record reflects that the veteran was seen at that 
time for what he said were problems concentrating and 
conversing with others, fatigue, and excessive sleeping but 
was found to have "[n]o psychiatric disorder."  

The history of the veteran's PTSD and its severity since 
September 12, 1996 are shown by VA and private medical 
records, VA examination reports, and the statements of the 
veteran, his wife, and an acquaintance.

Of record is the report of a VA general medical examination 
performed in April 1993 in conjunction with claims that the 
veteran had filed for service connection for disorders of the 
feet.  No psychiatric diagnosis is reported.  The report 
notes that the veteran stated that he had been employed as a 
mail clerk since May 1991 and had missed approximately nine-
and-one-half months of work in the past year on account of a 
back injury.  

The report of a VA mental disorders examination performed in 
October 1995 contains a multiaxial assessment that included a 
diagnosis of dysthymic disorder, rule out alcohol abuse on 
Axis I, a diagnosis of personality disorder, not otherwise 
specified on Axis II, and a global assessment of functioning 
(GAF) score of "about 80 to 90" on Axis V.  The report 
stated that "from the information available at the present 
time . . . [the veteran] does not meet the criteria for post-
traumatic stress disorder."  The report noted that his 
emotional condition did not seem to affect the ability of the 
veteran to do his job (described there as "Post Office" 
work) or maintain family relationships.  

The veteran submitted VA Form 21-4138, Statement in Support 
of Claim, in May 1996 that referred to his mental and 
emotional condition.  The veteran asserted that he had 
changed since serving during the Persian Gulf War.  He said 
that he would lose his temper at work and at home more 
quickly than before.  

Of record is the report of a private neuropsychiatric 
evaluation of the veteran that was conducted by a licensed 
psychologist in September 1996.  The report notes the 
complaints and history given by the veteran concerning his 
mental and emotional condition, the psychologist's findings 
on clinical evaluation, and the psychologist's diagnostic 
impression.  The veteran said that he was employed by the 
state as a storekeeper, had worked for the state during the 
past 15 years, and previously had worked for a package-
shipping firm.  He revealed that he had feelings of severe 
anger and depression, thought about harming himself and 
others with a gun, and had taken a gun to work in June 1996.  
He described episodes of conflict at work, including one in 
which he lost his temper and kicked a wastebasket after being 
confronted by his supervisor and another in which a female 
co-worker accused him of sexual harassment.  He said that he 
preferred to keep to himself and therefore, did not tell his 
supervisor at work or his wife about the emotional problems 
that he had been experiencing.  He related that he had begun 
to have these problems only after serving during the Persian 
Gulf War.  The veteran also related that he had back pain 
that was had been caused by lifting packages on his job and 
this now hampered his ability to do his job.

After testing and other clinical evaluation, the psychologist 
concluded that the veteran had "clinically significant 
levels of paranoia, somatic discomfort, depression and post-
traumatic stress disorder symptomatology."  The psychologist 
found that the veteran's "[p]ersecutory ideation and 
hypervigilance [had][begun to reach the delusional level and 
potential for suicide and physical aggression" were "high" 
at that time.  The psychologist observed that the veteran 
coped with these feelings poorly, through "over utilization 
of projection of blame, somatization, and withdrawal" and 
had "strong potential for making use of acting out to cope 
with further threats to his sense of self and security."  
The psychologist noted that "[t]here was no evidence of 
malingering or symptom exaggeration observed during the 
current evaluation."  The psychologist also reported that 
neuropsychiatric assessment of the veteran "revealed 
substantial impairment in attention/information processing 
capabilities, psychomotor slowing, diminished and below 
normal initiation/planning and problem solving capabilities" 
but "no significant deterioration in general intellectual 
capabilities, memory or lateralized signs of sensory, motor 
or cognitive impairment."  The psychologist concluded that 
the current test results and history supported diagnoses of 
major depressive disorder, single episode, severe with 
psychotic features, and post-traumatic stress disorder.  

The psychologist concluded the evaluation report with 
recommendations concerning the conditions under which the 
veteran should ever return to his job.  The psychologist 
observed that "[t]he severity of depression, diminished 
coping capacity, impaired concentration and attention[,] and 
potential for acting out on suicidal and homicidal ideation 
would indicate the need for at least a 6 month-1 year leave 
of absence from his current position while he undergoes 
further out-patient psychiatric treatment."  The 
psychologist recommended that after "completion of treatment 
and with symptoms of depression and paranoia reduced, [the 
veteran] might best return to work in a different capacity 
with re-assignment or transfer to a new department under a 
new supervisor."  The psychologist noted that a new 
assignment should be one that accommodated the veteran's bad 
back and might be one that made direct use of the veteran's 
hypervigilance and conscien-tiousness.

A VA mental disorders examination was performed in December 
1996.  The examination report notes the complaints and 
history given by the veteran concerning his mental and 
emotional condition, the history of the condition as 
documented in the medical records, the examiner's findings on 
clinical evaluation, and the examiner's diagnostic 
impression.  The examination report observed that the veteran 
was on medical leave from work until January 1997, when he 
would be reassessed, and was taking anti-psychotic 
medication, anti-depressant medication, and anti-anxiety 
medication.

The veteran told the examiner that during the previous 
summer, he developed homicidal urges in response to increased 
pressure that he was feeling at work and at that time brought 
a gun to work for three consecutive days.  The veteran 
recounted that he had been having "'déjà vu'" episodes and 
recurring dreams and nightmares recalling his experiences 
during the Persian Gulf War, although he suggested that with 
medication, these had become less frequent and intense.  The 
veteran related that he was contending with fear, 
hypervigilance, an exaggerated startle response, 
irritability, outbursts of anger, and an impaired appetite, 
although he said that he was sleeping better than before.  
The veteran said that he was living with his wife, their 
child, and a child (his child, it appears from other 
documentation on file) from a previous marriage.  The veteran 
said that he had no friends, only good associates, trusted no 
one, but felt close to his wife.

During clinical evaluation, the examiner found that the 
veteran was well groomed, had no psychomotor agitation or 
retardation, showed no increased or decreased latency of 
response, maintained good eye contact, displayed a logical 
and sequential thought process, expressed during the 
examination no homicidal or suicidal ideation, exhibited no 
grossly-present psychotic features, was alert and grossly 
oriented, had an affect of full range but somewhat 
constricted, seemed to mistrust people because of an 
underlying paranoia, displayed a slightly depressed mood, 
showed poor insight and adequate judgment, and exhibited fair 
"[s]elf observation."  Multiaxial assessment of the veteran 
included a diagnosis of post-traumatic stress disorder on 
Axis I, a diagnosis of possible personality disorder, not 
otherwise specified on Axis II, reference to being on medical 
leave from work as a psychosocial stressor on Axis IV, and a 
GAF score of 51 on Axis V.

Evaluation reports dated in March and August 1997 were 
received from E.T., Ph.D., a licensed psychologist.  These 
reports indicate that the veteran began psychotherapy with 
Dr. T. at a Vet Center in March 1997.  The March 1997 
evaluation report notes that the veteran had been off his job 
with the state since June 1996 "due to a back injury and 
severe depression."  The March 1997 evaluation report 
contains Dr. T.'s findings that the veteran "suffers from 
moderately severe symptoms of PTSD with depression" and 
described his immediate problems with that condition as 
"difficulty sleeping," "frequent flashbacks," "numbing of 
emotions," and "homicidal ideations."  Multiaxial 
assessment of the veteran included a diagnosis of "PTSD with 
depression" on Axis I, a diagnosis of back injury and a 
service-connected foot condition on Axis III, reference to 
moderately severe [psychosocial stressors] consisting of 
"loss of job" and "isolation" on Axis IV, and a GAF score 
of 50 on Axis V.  Dr. T. recommended that the veteran be 
assisted with exploring his educational and vocational 
options, have outpatient counseling, and possibly be referred 
to the PTSD program at the North Chicago, Illinois VA Medical 
Center (VAMC).  In the August 1997 evaluation report, Dr. T. 
observed that the veteran was still having therapy with her 
and "ha[d] been off work for approximately one year due to 
severe depression and difficulty controlling his anger."  
Dr. T. recommended that the veteran consider being treated as 
an inpatient at a VA medical facility in order "to deal more 
intensely with the symptomatology of [his] PTSD."

Of record is a discharge summary showing that the veteran was 
treated for PTSD as an inpatient in the Stress Disorder 
Treatment Unit of a VA medical facility from October 1997 to 
November 1997.  The discharge summary indicates that on 
admission, the veteran complained of "nightmares of the 
Persian Gulf, depression, social isolation (he wants to be 
left alone), increased temper and irritability with low 
frustration tolerance and poor impulse control that 
reportedly got him into trouble at work."  The discharge 
summary notes that the veteran had been "unemployed" ("on 
medical leave") since June 1996.  The discharge summary 
states that a mental status examination performed on 
admission revealed that the veteran was alert, oriented 
(times three), in good contact with his environment, 
displayed good judgment and fair insight, denied any 
delusions or hallucinations, denied any suicidal or homicidal 
ideations or plans, displayed regular speech that was 
coherent and goal directed, and exhibited a memory that was 
grossly intact.  The discharge summary suggested that the 
veteran was able to sleep very little on his own but could 
sleep for eight hours a night when taking his medications.  
The discharge summary observed that while in the hospital, 
the veteran did not regularly manifest any psychosis or 
thoughts of suicide or homicide but continued to complain of 
the same PTSD problems that were noted on his admission.  The 
discharge summary contained a multiaxial assessment of the 
veteran that included a diagnosis of post-traumatic stress 
disorder, chronic on Axis I, diagnoses of various physical 
disorders on Axis III, and a GAF score of 31 on Axis V.

VA outpatient treatment records dated from November 1997 to 
May 1998 show the that the veteran was followed for PTSD 
after his discharge from the Stress Disorder Treatment Unit 
of the North Chicago, Illinois VAMC.  An April 1998 note 
states that the veteran "exhibits symptoms for PTSD that 
consistently cluster in the severe range" and are 
accompanied by "severe major depression," a flat affect, 
signs of "depersonalization,' and "psychotic features."  
Multiaxial assessment included a diagnosis of "PTSD[,] 
chronic[,] severe with [m]ajor [d]epression with [p]sychotic 
[f]eatures" on Axis I, reference to loss of income, loss of 
mental control, and social isolation as psychosocial 
stressors on Axis IV, and a GAF score of 40 on Axis V.  It 
was recommended that the veteran receive inpatient PTSD 
treatment in a specialized unit.  A May 1998 note observed 
that while the veteran had benefited from his inpatient 
treatment in the VA Stress Disorder Treatment Unit, his 
"symptoms related to PTSD are chronic, may recur and are 
likely to continue to interfere with his attempts to make a 
satisfactory adjustment outside of the hospital setting."  
The veteran's current PTSD was described as "severe," 
involving "a full range of intrusive PTSD symptoms [ ] 
(nightmares, flashbacks and intrusive memories)."  It was 
observed that in addition to having these symptoms, the 
veteran was "socially avoidant," "prone to high levels of 
physiological arousal," and "subject to trauma-based 
episodes of overwhelming grief and sadness and also to 
periods of intense anger."  The note stated that the 
veteran's PTSD symptoms were likely to worsen "in both 
frequency and severity during periods of increased stress or 
at times when he may encounter stimuli which serve to remind 
him of traumatic events."  The note concluded that "[t]he 
veteran is unable to work, due to his PTSD.  This reality has 
been very damaging to [his] self esteem."  

A VA PTSD examination was performed in October 1999.  The 
report notes the complaints and history given by the veteran 
concerning his mental and emotional condition, the history of 
the condition as documented in the medical records, the 
examiner's findings on clinical evaluation, and the 
examiner's diagnostic impression.  The report focused on 
"changes or additions to [the veteran's] 
history . . . from 1997 to the present."  It was noted in 
the report that the veteran was on medical leave from work.  
The veteran said that he had been seeing Dr. T. for therapy 
approximately twice a month during the past two years and a 
medical doctor, Dr. B., approximately once every three weeks 
for the past two months.  The veteran related that he had 
taken a number of different medications for his psychiatric 
condition in the past but currently was doing best with 
Risperdal and Remeron.  The veteran reported that he was 
constantly angry, harbored homicidal ideations against his 
former supervisors at work, was constantly depressed, had 
nightmares recalling his experiences during the Persian Gulf 
War, was sleeping only four or five hours a night with 
interruptions, and had a diminished appetite.  The veteran 
indicated that he was living with his wife and took care of 
their daughter while his wife attended to her ailing father.  
He recounted that he sometimes had outbursts of anger that he 
directed toward his wife.  He stated that he and his wife had 
a poor relationship, fought constantly, and did not have 
sexual relations.  

During clinical evaluation, the examiner observed that the 
veteran was well groomed, showed some psychomotor 
retardation, maintained only poor eye contact, displayed 
hopelessness, guardedness, suspiciousness, and an affect that 
was flat to blank, had a depressed mood, and exhibited no 
agitation, homicidal or suicidal inclinations, or psychotic 
characteristics.  Multiaxial assessment included a diagnosis 
of post-traumatic stress disorder on Axis I, a diagnosis of 
personality disorder, not otherwise specified, on Axis II, 
reference to being on medical leave from work as a 
psychosocial stressor on Axis IV, and a GAF score of 50 on 
Axis V.  

Of record is the report of an evaluation prepared by Dr. T., 
the veteran's therapist at the Vet Center, in April 2000.  
Dr. T. confirmed that the veteran had been in individual and 
group therapy with her since March 1997 and noted that he 
also was followed, and his psychotropic medication overseen, 
by Dr. B.  Dr. T. indicated that on the basis of her own 
observations and VA medical records, she believed that the 
veteran was "unable to sustain substantial, gainful work at 
any skill or exertional level" and "[was] not a viable 
rehabilitation candidate."  Dr. T. noted in the evaluation 
report that the veteran had attempted to return to his job 
after a leave of absence but because of his bad back and the 
"exacerbation of his PTSD symptomatology," was unable to 
resume working.  Dr. T. observed in the evaluation report 
that the veteran suffered from "severe social and 
occupational impairment due to his service connected 
problems."  She noted that he had "difficulty 
concentrating, staying focused and completing tasks in a 
timely manner," was sometimes unable to interact with other 
people in his therapy group because of "feelings of guilt 
and inability to communicate and trust others," had "severe 
difficulty with insomnia," frequently woke from sleep 
frightened, suffered from "severe mood swings with bouts of 
depression and isolation," had "difficulty communicating 
his feelings and dealing with everyday stress," and had 
"difficulty with figures of authority and the ability to 
accept criticism."  Dr. T. assigned the veteran a GAF score 
of 39.  

Also of record is a report prepared by Dr. B. in April 2000.  
In the report, Dr. B. confirmed that he had been following 
the veteran since August 1991 for medication management.  Dr. 
B noted that the veteran currently took Risperdal in the 
morning and Neurontin, and Remeron at bedtime.  Dr. B. stated 
that he had concluded that currently, the veteran was 
"severely impaired":  "He is not only unable to function 
at any job, but he [has] also struggled with functioning on a 
day-to-day basis with his family."  Dr. B. noted that 
although medication had improved the ability of the veteran 
to sleep, his psychiatric condition "remain[ed] a chronic 
problem."  Dr. B. related that the veteran "harbor[ed] 
angry feelings and intermittent homicidal ideation towards 
his former coworkers.  "  Dr. B. stated that during the 
course of his treatment, the veteran had contended with 
"severe insomnia, depression with suicidal ideation, 
psychomotor retardation, diminished appetite and severe 
anhedonia," "intrusive nightmares and an extremely labile 
affect," and a "tendency to overreact" that, the veteran 
worried, could cause him to become physically violent with 
his family.  Dr. B. concluded that despite medication and 
therapy, the veteran "remain[ed] severely disabled because 
of symptoms of post traumatic stress disorder and major 
depression."

Statements prepared in July and August 2000 by an 
acquaintance of the veteran and his wife, respectively, were 
submitted in August 2000.  These statements suggest that the 
veteran developed a violent, incendiary, and arrogant 
personality after his service during the Persian Gulf War.  
In her statement, his wife related that he has threatened to 
kill himself or kill the entire family and has inflicted 
physical violence upon her.  She stated that his children 
were afraid of him and it could not be predicted when he 
would "act out of control."

Of record is a discharge summary showing that the veteran was 
treated for PTSD as an inpatient at a VA medical facility 
during a period from September to October 2000.  The 
discharge summary indicated that on admission, the veteran 
appeared to be alert, awake, oriented (times three), and in 
good contact with his environment, exhibited a memory that 
was grossly intact, although he claimed to be forgetful, 
displayed fair insight and judgment, an appropriate affect, 
and a euthymic mood, denied harboring any suicidal or 
homicidal ideations, and seemed to be suffering from "no 
delusions or hallucinations, except PTSD problems."  The 
discharge summary observed that while in the hospital, the 
veteran did not manifest any psychosis or thoughts of suicide 
or homicide but continued to complain of PTSD problems.  The 
discharge summary contained a multiaxial assessment of the 
veteran that included a diagnosis of post-traumatic stress 
disorder, chronic on Axis I and a GAF score of 31 on Axis V.

A report prepared by Dr. T. in April 2001 also is of record.  
The report states that in the fall of 2000, fearing the 
inability of the veteran to control his anger, the veteran's 
wife obtained a protective order against him and filed suit 
for divorce.  The report relates that as a result of these 
actions by his wife, the veteran experienced "an 
exacerbation of his PTSD symptomatology" and tried to commit 
suicide.  The report observes that the veteran "has many 
days when he basically is non functional" with symptoms of 
PTSD.  The report contains Dr. T's opinion that "[the 
veteran] is not employable based on his service connected 
problems" and will likely require more hospitalization.  In 
the report, Dr. T. estimates the veteran's GAF score to be 
39.

Rating

Although the January 2001 rating decision increased the 
rating of the veteran's PTSD, it did not terminate the 
appeal.  Absent any statement to the contrary, a claimant is 
presumed to be seeking on appeal the maximum evaluation 
denominated by the rating schedule and other applicable law 
for the disability in concern.  AB v. Brown, 6 Vet. App. 35 
(1993).  Thus, the Board will consider whether the veteran's 
PTSD warrants a rating or ratings in excess of 30 percent 
from September 12, 1996 and a rating or ratings in excess of 
50 percent from June 28, 2000, apart from the temporary, 
total ratings that have been assigned under 38 C.F.R. § 4.29.  
See Fenderson, 12 Vet. App. at 126.

The criteria for rating mental disorders were revised 
effective as of November 7, 1996.  See 61 Fed. Reg. 52,695-
702 (1996).  In this case, although the veteran's claim for 
service connection was filed after the effective date of the 
new rating criteria, it was granted from an effective date of 
September 12, 1996.  Revised rating provisions may not be 
used to rate a disability as it was manifested before their 
effective date.  See VAOPGCPREC 3-2000 (2000); 38 U.S.C.A. § 
5110(g) (West 2002).  Therefore, resolution of the issue on 
appeal is controlled by both the prior and the current 
(revised) rating provisions.

Under the prior rating provisions, PTSD is rated under 
Diagnostic Code 9411 in accordance with the formula for 
rating psychoneurotic disorders set out following that 
diagnostic code.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

The criteria for a 30 percent evaluation are:  Definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

The criteria for a 50 percent evaluation are:  Ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

The criteria for a 70 percent evaluation are:  Ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

The criteria for a 100 percent evaluation are:  The attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.

Under the current rating provisions, PTSD is rated under 
Diagnostic Code 9411 in accordance with the general formula 
for evaluating mental disorders set out following Diagnostic 
Code 9440.  38 C.F.R. § 4.130 (2002).

A 30 percent evaluation is warranted when the mental disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is to be assigned when the mental 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

In addition, evaluations of psychiatric disabilities under 
current VA regulations incorporate by reference the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. 
§ 4.130 (2002).  In DSM-IV, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  GAF scores ranging from 
21 to 30 are indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  GAF scores ranging from 11 to 
20 denote some danger of hurting one's self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e. g., largely incoherent 
or mute).  GAF scores ranging from 1 to 10 indicate that a 
person is in persistent danger of severely hurting self or 
others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.

The rating schedule refers to both specific symptoms of a 
mental disorder and the social and industrial impairment 
considered to accompany such symptoms.  The veteran's PTSD is 
rated at 30 percent from September 12, 1996 and at 50 percent 
from June 28, 2000.  The Board has considered whether the 
evidence shows that the veteran has manifested the specific 
symptoms, and the degree of social and industrial impairment, 
associated with schedular ratings of 50 percent (for the 
earlier time period only) and 70 and 100 percent.  

Only the prior rating criteria govern the evaluation of the 
veteran's PTSD as manifested from September 12, 1996 to 
November 6, 1996.  From its review of the evidence concerning 
his PTSD during this period, the Board has determined that 
the veteran had explosions of aggressive energy, in the form 
of anger, resulting in a profound retreat from mature 
behavior (for example, by bringing a gun to work), disturbed 
and delusional (paranoid) thinking, and suicidal and 
homicidal tendencies, all of which led to severe impairment 
of his social relationships and at least severe impairment in 
his ability to retain employment.  The neuropsychiatric 
evaluation of September 1996 attributed those symptoms to him 
and found that they had made him unable to work - - thus, it 
was recommended that he take a leave of absence from his job 
and not return unless conditions could be tailored to 
accommodate his psychiatric illness somehow.  In addition, 
the statements prepared by his wife and an acquaintance, 
respectively, in July and August 2000, indicate that the 
veteran displayed behavior during this period that was marked 
by anger and withdrawal and was severely damaging to his 
relationships with others.  

It appears to the Board that this evidence requires the 
assignment of a rating for the veteran's PTSD under the prior 
rating schedule that is at least 70 percent.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  However, 
because the evidence shows that during the period in concern, 
the veteran was rendered virtually unemployable by his PTSD, 
the Board finds that the disability more closely approximated 
the criteria for a 100 percent than for a 70 percent rating.  
38 C.F.R. § 4.7.  Accordingly, the Board concludes that the 
proper evaluation for the veteran's PTSD as manifested from 
September 12, 1996 to November 6, 1996 is 100 percent.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); see Johnson v. 
Brown, 
7 Vet. App. 95, 97 (1994) (holding that the criteria for a 
specific rating under the prior rating schedule each 
represent an independent basis upon which that rating may be 
granted and therefore, a 100 percent rating may be assigned 
on the basis of industrial impairment alone).  

Either the previous or the current rating criteria govern the 
evaluation of the veteran's PTSD as manifested from November 
7, 1996 to the present.  From its review of the evidence 
concerning his PTSD since November 7, 1996, the Board has 
determined that the veteran has displayed suicidal and 
homicidal tendencies; impaired impulse control (including 
unprovoked irritability and acts of violence); grossly 
inappropriate behavior (for example, attacking his wife); 
difficulty adapting to stressful circumstances (including 
work); and, as is shown by the ultimate collapse of his 
marriage, his violence toward his family, and his lack of 
friends, an inability to establish and maintain effective 
social relationships.  In addition, his recent attempt at 
suicide indicates that he has become a danger to himself.  
Other symptoms associated with schedular ratings of 70 and 
100 percent under the revised criteria are not shown since 
November 7, 1996.  Although certain medical assessments of 
the veteran have found psychosis, others indicate that he 
takes anti-psychotic medication and does not display 
psychosis or harbor persistent delusions or hallucinations.  
Likewise, many of his medical evaluations confirm that he 
does not have significant cognitive impairment, memory loss, 
or spatial disorientation, and does not neglect his personal 
appearance and hygiene.  Thus, many, but not all, of the 
specific symptoms associated with ratings of 70 and 100 
percent under the current rating schedule are demonstrated in 
this case.

However, it is most important that in evaluating the severity 
of psychiatric disabilities, VA "assign a disability rating 
that most closely reflects the level of social and 
occupational impairment a veteran is suffering."  Mauerhan 
v. Principi, 16 Vet. App. 436, 440-41 (2002).  Thus, the 
specific symptoms noted in the current rating schedule "are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating."  
Mauerhan, 16 Vet. App. at 442.  Rather, "[i]f the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned."  
Mauerhan, 16 Vet. App. at 443.

Moreover, it is not expected that all cases will show all the 
findings specified for a particular evaluation under a 
diagnostic code.  38 C.F.R. § 4.21.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and coordination of rating with impairment of 
function are expected.  See 38 C.F.R. § 4.21.  The lay and 
medical evidence in this case allows these determinations to 
be made.

The medical evidence in this case, including GAF scores, 
shows that the veteran's PTSD has been productive of at least 
severe industrial and social impairment since November 7, 
1996.  

The VA mental disorders examination of December 1996 assigned 
a GAF score of 51 with a diagnosis of PTSD.  The March 1997 
and August 1997 evaluation reports by Dr. T. show that the 
psychologist's assessment of the severity of the veteran's 
psychiatric illness changed.  In the earlier report, a GAF 
score of 50 was assigned with a recommendation that the 
veteran obtain vocational counseling.  In the later report, 
it was found that his severe depression and anger had 
rendered him incapable of working for approximately one year 
and it was recommended that he receive treatment in a VA 
hospital for PTSD.  In the November 1997 VA discharge 
summary, a GAF score of 31 was assigned with a diagnosis of 
PTSD.  In the April 1998 VA outpatient treatment evaluation, 
a GAF score of 40 was assigned with a diagnosis of PTSD with 
major depression with psychotic features and it was 
recommended that the veteran receive inpatient treatment for 
PTSD.  The May 1998 VA outpatient treatment evaluation 
questioned the ability of the veteran to function effectively 
outside a hospital setting and stated that he was unable to 
work because of his "severe" PTSD.  The October 1999 VA 
examination assigned a GAF score of 50 with a diagnosis of 
PTSD.  The April 2000 evaluation by Dr. T. assigned a GAF 
score of 39 with an explanation of how his PTSD symptoms 
prevented the veteran from returning to work.  The April 2000 
evaluation by Dr. B. concluded that the veteran was unable to 
function at any job or maintain an effective relationship 
with his family because of PTSD and depression.  The October 
2000 VA discharge summary assigned a GAF score of 31 with a 
diagnosis of chronic PTSD.  The April 2001 evaluation by Dr. 
T. assigned a GAF score of 39 with the assessment that he was 
suicidal, was often unable to function at all, was 
unemployable because of his PTSD, likely would require more 
hospitalization for his PTSD, and had driven his wife from 
the marriage with the anger and violence engendered by his 
PTSD.  

The lay evidence, in particular, the statements prepared in 
July and August 200 by his wife and an acquaintance, 
respectively, attest to the deleterious effects that the 
anger, violence, and withdrawal of the veteran have had on 
his social relationships.

Thus, the evidence supports the conclusion that since 
November 7, 1996, the veteran has had severe industrial and 
social impairment on account of his PTSD.  The evidence shows 
that he has been unemployed since before November 7, 1996 and 
has no prognosis indicating that he could return to work.  
The evidence shows that his relationship with his family has 
been subverted by the anger, violence, and withdrawal 
engendered by his psychiatric illness since before September 
1996 and recently, has collapsed.  The evidence shows that 
the veteran does not have social relationships outside those 
that he had with his family.  Most of the GAF scores that the 
medical records show have been assigned to the veteran are in 
the range of 31 to 40 and thus indicative of major impairment 
in social and industrial functioning.  His other GAF scores 
are higher, though none above 51, but are less consistent 
with the clinical findings and conclusions, his history of 
unemployment, and his history of violence against his family 
than are the lower scores.  The higher GAF scores are 
outweighed by the evidence of severe disability.

A 50 percent rating is to be assigned for a psychiatric 
disability when the evidence shows that a veteran has 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is to be assigned 
for a psychiatric disability when the evidence shows that a 
veteran has difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.  It appears to the Board that the evidence requires 
the assignment of a rating for the veteran's PTSD under the 
current rating provisions that is at least 70 percent.  The 
veteran's PTSD as manifested from November 7, 1996 exceeds 
the standard of severity implied by the 50 percent rating.  
38 C.F.R. § 4.7.

A 100 percent rating is to be assigned for a psychiatric 
disability if there is total occupational and social 
impairment.  The Board has considered whether the veteran's 
PTSD as manifested since November 7, 1996 presents a 
disability picture that approximates the criteria for a 100 
percent rating more closely than the criteria for a 70 
percent rating, see 38 C.F.R. § 4.7, and finds that it does.  
The disability picture that emerges from the evidence dated 
since November 7, 1996 is one marked by virtually total 
social and occupational impairment.  Thus, the Board has 
concluded that the veteran's PTSD should be rated as 100 
percent disabling under the current criteria from November 7, 
1996.  38 C.F.R. § 4.130; Fenderson, 12 Vet. App. at 126.  
Since the highest possible schedular rating is being assigned 
under the current rating criteria, the Board need not 
determine whether a higher rating could be assigned under the 
prior criteria.  The prior criteria are not shown to be more 
favorable to the veteran in this case.

Accordingly, a 100 percent schedular rating for PTSD will be 
granted in this case from September 12, 1996.

In reaching its decision, the Board has noted that some of 
the medical assessments of record - - all of them dated in 
April 2000 or before - - suggest that the veteran has had 
depression as well as PTSD, that both his bad back and his 
PTSD played a role in rendering him incapable of working and, 
in one instance, Dr. T's evaluation of March 1997, that his 
back and his depression rendered him incapable of working.  
However, none of the assessments mentioning depression 
specifically find that in the veteran, depression is separate 
and distinct from PTSD with an etiology that is different 
from that of his PTSD.  Rather, they imply that his 
depression is part and parcel with his PTSD.  Accordingly, 
the Board has not disregarded any of the psychiatric symptoms 
shown by the evidence in evaluating the severity of the 
veteran's PTSD.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998); 38 C.F.R. § 3.102 (2002) (when it is not possible 
to separate the effects of a non-service-connected condition 
from those of a service-connected condition, VA regulations 
dictate that such signs and symptoms be attributed to the 
service-connected condition).  Likewise, none of the 
assessments mentioning his bad back specifically find that 
this would be sufficient without PTSD to render the veteran 
incapable of working.  Indeed, these assessments are barely 
concerned with the effect of his bad back on his ability to 
work.  Rather, the Board has found that the evidence shows 
that the industrial impairment demonstrated by the veteran is 
attributable to his PTSD.  38 C.F.R. § 3.102.


ORDER

Exclusive of temporary, total ratings under 38 C.F.R. § 4.29, 
a 100 percent schedular evaluation for PTSD is granted from 
September 12, 1996, subject to controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



